Title: Abigail Adams to Louisa Catherine Adams, 24 November 1797
From: Adams, Abigail
To: Adams, Louisa Catherine


        
          my Dear Daughter
          Philadelphia November 24 1797
        
        Thus has my son given me a legal right to address you. I feel also, that I have an affectionate right devolved to me from him, to stile you thus. it would have given me great pleasure to have embraced you as Such in America, but as it has been otherways ordered, I must submit to that destiny which has through the greater part of my Life seperated me from my dearest connections.
        I feel a tender sympathy for you that at this early period of your days, you are Seperated from all your Natural connections, and introduced into a new and untried scene of Life. I should feel still more solisitude, if I had not been assured of your attachment to Domestic Life, and of your possessing those mental accomplishments, which need not seek abroad for entertainment, and those qualities of the Heart which assimulate you by the strongest bonds of affection, to the well Chosen partner of your Heart. long may you live, mutual blessings to each other ameliorating the Rugged path of Life
        
        
          with “Every Matron grace combin’d
          Chast deportment, artless Mien
          Converse sweet, and Heart serene”
        
        Strengthen the bond of union between us my Dear Louissa by a frequent communication by Letters your observations and remarks upon the new scenes before you and the Manners and customs of Foreign Nations, will both amuse and entertain me, always however keeping in mind, your own public Character, and the Critical Times in which we Live. I recommend to your sisterly kindness my Dear Thomas. I have received from under his Hand a gratefull acknowledgment of the Hospitality of your whole Family towards him— I hope e’er long to welcome them all to America.
        your Father directs me to Say for him, that he is already prepared to Love you, from the amiable Character he has received of you from all who know you—
        accept my dear Daughter, the sincere / Regard of your / affectionate Mother
        
          Abigail Adams
        
      